Citation Nr: 0428405	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
spine, to include the upper back.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1973 to 
July 1975.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.  In that decision, the RO denied the issues of 
entitlement to service connection for a disability of the 
spine, to include the upper back, and for bilateral carpal 
tunnel syndrome.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's spinal disability, characterized as 
osteoarthritis of the cervical spine, is not related to his 
service.  

3.  The veteran's bilateral carpal tunnel syndrome is not 
related to his service.  


CONCLUSIONS OF LAW

1.  A spinal disability was not incurred or aggravated during 
active military duty, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 
3.307, 3.309 (2003).  

2.  Bilateral carpal tunnel syndrome was not incurred or 
aggravated during active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in July 2001, February 2002, October 2002, 
December 2002 and March 2004, the RO specifically informed 
the veteran of the type of evidence necessary to support his 
service connection claims.  Also, the RO notified him that VA 
would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the veteran was advised of the attempts made to 
obtain evidence and was asked to provide authorization for 
the release of any additional private medical records.  Also, 
the veteran was asked to identify any additional information 
or evidence concerning his records so that VA could try to 
obtain them.  In response to this March 2004, the veteran 
stated approximately two weeks later that he felt that he had 
"submitted enough medical evidence to . . . establish 
service connection for these two [spine and hand] issues."  

Further, the February 2002 rating decision, the August 2002 
statement of the case, and the March 2004 supplemental 
statement of the case (SSOC), notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
service connection claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
the service connection claims.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent VA examination during the current 
appeal.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's claims for service connection for a 
disability of the spine, to include the upper back, and for 
bilateral carpal tunnel syndrome.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Service Connection For A Disability Of The Spine, To 
Include The Upper Back

A.  Factual Background

According to the service medical records from the veteran's 
period of active military duty, in October 1973, the veteran 
sought treatment for complaints of pain in his lower lumbar 
region after falling from a flight of stairs.  A physical 
examination demonstrated some left paraspinous tenderness, no 
real spasm, and good range of motion.  

Thereafter, in April 1975, the veteran complained of a stiff 
neck.  He described the onset of this symptom as occurring in 
the morning when he had awakened.  He denied having sustained 
an injury to his neck.  A physical examination demonstrated 
tenderness of the right posterior cervical muscles, a mild 
spasm, and the ability to touch his chest.  The examiner 
provided an impression of muscular pain.  The separation 
examination, which was conducted approximately two months 
later in June 1975, demonstrated that the veteran's spine was 
normal.  

According to the service medical records from the veteran's 
subsequent reserve service, while leaning over in an attempt 
to put on a protective mask on inactive duty for training in 
September 1983, the veteran "was hit with a severe . . . 
[p]ain in his back between his shoulder blades."  An 
examining physician diagnosed muscle spasm of the thoracic 
spine and explained that the veteran's pain was caused by the 
tightening of his muscles.  

In May 2001, the veteran reported having hurt his upper 
thoracic and lower cervical area in 1983 and experiencing 
longstanding pain in this area.  In addition, he described 
some radiation of pain to his left shoulder when he attempts 
to lift his arm over his head, numbness into his right elbow 
area, and weakness in both arms.  A physical examination 
demonstrated mild cervical tenderness, pain on range of 
motion testing of the left shoulder, increased pinprick 
sensation throughout the right hand, and symmetrically normal 
reflexes.  In relevant part, the treating physician assessed 
neck and bilateral upper extremity symptoms and recommended 
cervical magnetic resonance imaging (MRI).  

Two weeks later in June 2001, the veteran underwent MRI of 
his cervical spine.  This study demonstrated C5-C6 
broad-based osteophyte/disc complex with moderate thecal sac 
stenosis, C6-C7 posterior osteophyte (which was eccentric to 
the left with resultant central canal and left lateral recess 
stenosis), and no convincing evidence of circumferential cord 
compression, myelomalacia, or foraminal effacement.  In July 
2001, the veteran continued to complain of persistent and 
worsening neck and arm symptoms.  

In August 2001, the veteran underwent a cervical myelogram 
which reflected a left nerve root sleeve amputation at the 
C6-C7 level.  On the same day, he underwent a computed 
tomography of his cervical spine which showed central canal 
and left lateral recess stenosis at C6-C7 (which appeared to 
correlate with the apparent nerve root sleeve amputation on 
the left, as was demonstrated on the cervical myelogram) as 
well as moderate thecal sac stenosis at C5-C6 (which also 
appeared to be related to the osteophyte formation).  
Subsequent VA medical records indicate treatment for, and 
evaluation of, a neck disability variously diagnosed as a 
herniated cervical disc and cervical stenosis with osteophyte 
from October to November 2001.  

In November 2003, the veteran underwent a VA examination.  At 
that time, he complained of chronic neck pain and asserted 
that his neck disability is the result of the injury 
sustained to his cervical spine during his reserve duty in 
September 1983.  

A physical examination of the veteran's cervical spine 
demonstrated tenderness to palpation.  X-rays taken of the 
veteran's cervical spine showed uncovertebral hypertrophy at 
the C5-C6 level on the right side with mild neural foramen 
encroachment but no evidence of an acute injury or 
destructive process.  

The examiner diagnosed, in pertinent part, chronic neck pain 
due to osteoarthritis of the cervical spine.  While the 
examiner acknowledged the September 1983 accident as well as 
the veteran's complaints of neck pain for 20 years, this 
physician expressed his opinion that "it is not as least as 
likely as not that [the veteran's] upper back disability [is] 
due to . . . [the] injury sustained in September 1983 while 
[on] active duty [for] training in [the] National Guard while 
donning the gas mask."  The examiner commented that a gas 
mask weighs less than a few pounds and, as such, is unlikely 
to cause significant damage to the back.  The examiner based 
his opinion on the clinical history, from a review of the 
claims folder, and the physical examination of the veteran.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Throughout the current appeal, the veteran has asserted that 
his current neck disability is the result of his active 
military duty, including the injury that he sustained to his 
back during reserve service in September 1983.  See, e.g., 
July 2003 hearing transcript (T.) at 1-13.  In an April 2001 
statement, a fellow serviceman explained that he witnessed 
the veteran's in-service attempt to put on a protective mask 
in September 1983 and that, at that time, he (the veteran) 
"squealed and released the mask as if in pain . . . [and 
stated] that he pulled something in his back."  

In this regard, the Board notes that, although the service 
medical records reflect treatment for muscular pain of the 
neck in April 1975, the separation examination, which was 
conducted approximately two months later in June 1975, 
demonstrated that the veteran's spine was normal.  Further, 
the Board acknowledges that the service medical records from 
the veteran's subsequent reserve service indicate treatment 
for muscle spasm of his thoracic spine which was caused by a 
tightening of his muscles after he leaned over in an attempt 
to put on a protective mask in September 1983.  

The first post-service evidence of neck pathology is dated in 
May 2001, when a physical examination demonstrated mild 
cervical tenderness, pain on range of motion testing of the 
left shoulder, and increased pinprick sensation throughout 
the right hand.  Further, the first post-service evidence of 
a diagnosed neck disability is dated in June 2001, when MRI 
completed on the veteran's cervical spine showed C5-C6 
broad-based osteophyte/disc complex with moderate thecal sac 
stenosis as well as C6-C7 posterior osteophyte.  

Subsequent medical records reflect continued treatment for, 
and evaluation of, a cervical spine disability characterized 
as a left nerve root sleeve amputation at the C6-C7 level (by 
a cervical myelogram in August 2001), central canal and left 
lateral recess stenosis at the C6-C7 level and moderate 
thecal sac stenosis at the C5-C6 level (by computed 
tomography of the cervical spine in August 2001), as well as 
a herniated cervical disc and cervical stenosis with 
osteophyte (between October and November 2001).  Most 
recently, at the November 2003 VA examination, the veteran 
was diagnosed with osteoarthritis of the cervical spine.  

Importantly, however, none of the post-service medical 
records provide competent evidence of an association between 
the osteoarthritis of the veteran's cervical spine and his 
military duty.  In this regard, the Board notes that an 
October 2001 VA medical record includes the veteran's 
complaints of neck pain since putting on a gas mask 18 years 
ago.  This document reflects a history that the veteran had 
experienced these problems for many years and, in particular, 
since the injury sustained in 1983 during National Guard 
service.  However, the examiner did not comment on the 
etiology of the veteran's neck disability.  The United States 
Court Of Appeals For Veterans Claims (Court) has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Significantly, the examiner who conducted the VA examination 
in November 2003 expressed his opinion that the currently 
diagnosed osteoarthritis of the veteran's cervical spine "is 
not as least as likely as not due to . . . [the] injury 
sustained in September 1983 while [on] active duty [for] 
training in [the] National Guard while donning the gas 
mask."  The physician based this conclusion on a review of 
the medical records contained in the veteran's claims folder, 
an interview with him, and a physical examination of his 
cervical spine.  

In the present case, therefore, the Board must conclude that 
the veteran's neck disability, which has been defined as 
osteoarthritis of the cervical spine, has not been found to 
be associated with his service, including the injury that he 
sustained to his back during his reserve duty.  It is noted 
that current disability is clearly centered in the cervical 
spine and the injury during his reserve training resulted in 
muscle spasm in the thoracic region of the spine.  Without 
competent evidence of an association between such a diagnosed 
disability and service, service connection for the disorder 
cannot be granted.  A clear preponderance of the evidence is 
against the veteran's claim for service connection for a 
disability of the spine, to include the upper back, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Service Connection For Bilateral Carpal Tunnel Syndrome

A.  Factual Background

Service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of bilateral carpal tunnel syndrome.  The June 
1975 separation examination demonstrated that the veteran's 
upper extremities (including strength and range of motion) 
were normal.  Service medical records from the veteran's 
subsequent period of reserve service are also negative for 
complaints of, treatment for, or findings of bilateral carpal 
tunnel syndrome.  

According to relevant post-service medical records, in an 
October 2001 letter, the veteran's private physician 
explained that, approximately one-and-a-half weeks earlier in 
the same month, the veteran had undergone a carpal tunnel 
release.  This doctor noted that the veteran, who had been 
diagnosed with bilateral carpal tunnel syndrome, had symptoms 
which included numbness, tingling, and pain in his hands.  
Subsequent VA medical records reflect treatment for, and 
evaluation of, bilateral carpal tunnel syndrome from October 
2001 to November 2001.  

At the November 2003 VA examination, the veteran complained 
of bilateral wrist pain due to carpal tunnel syndrome.  He 
asserted that he developed carpal tunnel syndrome as a result 
of his National Guard responsibilities which involved 
repetitive hand and wrist motions using a socket and a wrench 
over the years.  

A physical examination of the veteran's hands demonstrated no 
evidence of wasting of the thenar muscles, a 45 pound 
handgrip on the right side, a 60 pound handgrip on the left 
side, nontenderness to palpation, extension to 50 degrees on 
the right and 65 degrees on the left, flexion to 60 degrees 
on the right and 75 degrees on the left, ulnar deviation to 
15 degrees bilaterally, and radial deviation to 30 degrees 
bilaterally.  The examiner observed that the carpal tunnel 
syndrome surgery on the veteran's right wrist had healed well 
and that the repetitive movements of his wrist did not cause 
any significant discomfort.  X-rays taken of both of the 
veteran's wrists showed no evidence of an acute injury, 
destructive process, or other significant abnormality.  

The examiner diagnosed, in pertinent part, bilateral carpal 
tunnel syndrome with status post right-sided carpal tunnel 
surgery.  In addition, the examiner acknowledged the 
veteran's complaints of pain, numbness, and tingling 
sensations in both of his hands.  However, the examiner 
expressed his opinion that "it is not as least as likely as 
not that [the veteran's] bilateral carpal tunnel syndrome 
with subsequent carpal tunnel syndrome release is related to 
[the] veteran's training in the National Guard."  The basis 
for the examiner's opinion was the veteran's 20 year civilian 
employment history of working as a forklift operator and 
heavy equipment operator.  The examiner explained that, 
although the veteran served in the National Guard for 
approximately 20 years, his military drills involved only two 
days a month and two weeks of "summer camp" which totaled 
only 40 days a year.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2003).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral carpal tunnel syndrome as a result of 
his National Guard responsibilities which involved repetitive 
hand and wrist motions using a socket and a wrench over the 
years.  See, e.g., T. at 5-13.  Significantly, however, the 
competent evidence of record does not support the veteran's 
contentions.  

As the Board has previously discussed in this decision, 
service medical records are negative for complaints of, 
treatment for, or findings of bilateral carpal tunnel 
syndrome.  The first competent evidence of a diagnosis of 
such a disability is dated in October 2001.  Medical records 
indicate that, at that time, the veteran underwent a carpal 
tunnel release due to a diagnosis of bilateral carpal tunnel 
syndrome.  

The Board acknowledges that, at the November 2003 VA 
examination, the veteran asserted that he developed carpal 
tunnel syndrome as a result of his National Guard 
responsibilities which involved repetitive hand and wrist 
motions using a socket and a wrench over the years.  In 
addition, he described pain, numbness, and tingling 
sensations in both of his hands.  The examiner diagnosed 
bilateral carpal tunnel syndrome with status post right-sided 
carpal tunnel surgery.  Additionally, the examiner expressed 
his opinion that "it is not as least as likely as not that 
[the veteran's] bilateral carpal tunnel syndrome with 
subsequent carpal tunnel syndrome release is related to . . . 
[his] training in the National Guard."  The examiner 
explained that the veteran had a 20 year civilian employment 
history of working as a forklift operator and heavy equipment 
operator.  It was felt that, although the veteran served in 
the National Guard for approximately 20 years, his military 
drills involved only two days a month and two weeks of 
"summer camp" which totaled only 40 days a year.  The 
examiner based his opinion on the clinical history, from a 
review of the claims folder, and the physical examination of 
the veteran.  

Consequently, the Board must conclude that the veteran's 
bilateral carpal tunnel syndrome has not been found to be 
associated with his service.  Without competent evidence of 
an association between such a diagnosed disability and active 
duty, service connection for the disorder cannot be granted.  
In the present case, therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral carpal tunnel syndrome, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a disability of the spine, to include 
the upper back, is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



